DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 30-32 directed to method non-elected without traverse.  Accordingly, claims 30-32 have been cancelled.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Davis on August 12, 2022.
The application has been amended as follows: 
In the claims, claims 14, 16-20, 22-24 and 26-28 are amended and 
claims 15, 21 and 25 are cancelled.

14.	(Currently Amended)	A method 
generating a plasma in a print head, 
aerosolizing a an ion of the ; 
introducing said aerosolized ion in said  of 1+, 2+ or greater; 
reducing the oxidation state of the ion dry form 
depositing said elemental metal in a dry form 

16.	(Currently Amended)	The method of claim 14, further comprising printing said elemental metal vertically to fill a via to create conducting pathway.  

17.	(Currently Amended)	The method of claim 14, wherein the three dimensional conducting structure of hasa  thickness to form a metal film of any pattern.

18.	(Currently Amended)	The method of claim 14, wherein the comprises one of the transition metals including but not limited to copper, silver, gold, platinum titanium, iron, cobalt, nickel, zirconium etc.

19.	(Currently Amended)	The method of claim 14, wherein the plasma and create a reducing environment are selected from the group consisting ofhydrogen-containing reducing compounds 

20.	(Currently Amended)	The method of claim 14, wherein a gas used to generate the plasma is made to flow at a rate of 

22.	(Currently Amended)	The method of claim 14, wherein the plasma generated at atmospheric pressure falls in a range of 35 deg C to 200 deg C. 

23.	(Currently Amended)	The method of claim 14, wherein the three-dimensional conducting structure of metal is 

24.	(Currently Amended) The method of claim 14, further comprising post treating the structure the plasma without ink to further change a morphology or said oxidation state or further grow nanowire.

26.	(Currently Amended)	A method for printing a three dimensional conducting structure of at least a first 
generating a plasma in a print head, 
aerosolizing a first an ion of the first 
introducing said aerosolized first the metal ion in said first solution having an oxidation state of 1+, 2+ or greater:
reducing the oxidation state of the first ion in said first solution first metalin a dry elemental form; 
depositing said first in said dry elemental form on the substrate; 
aerosolizing a second an ion of the second 
introducing said aerosolized second , the metal ion in said second solution having an oxidation state of 1+, 2+ or greater;
reducing the oxidation state of the second ion in said second solutiondry elemental form; 
depositing said second in said dry elemental form on said deposited first 

27.	(Currently Amended)	A method for printing a three-dimensional conducting structure made of metal alloy, the method comprising: 
generating a plasma in a print head, 
aerosolizing a first an ion of said first 
aerosolizing a second an ion of said second 
introducing said aerosolized first the ions of said first and second metals having oxidation states of 1+, 2+ or greater;
reducing the oxidation states of the first and the second metal first and second metals in dry elemental forms;

depositing an alloy of said first 

28.	(Currently Amended)	The method of claim 14 wherein the printed conductor can be made of any metal, mixture of metals or alloys of transition metals.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the claimed method of generating a plasma in a print head and supplying an aerosolized solution to the print head in order to change an oxidation state and deposit elemental metal.  Rao (2004/0046130) teaches a similar process wherein a solution is formed into an aerosol and then applied to a substrate through a plasma, but there is no specific reason to believe that the metal oxidation state is changed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715